Case: 20-40153     Document: 00516312267         Page: 1     Date Filed: 05/09/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          May 9, 2022
                                  No. 20-40153
                                                                        Lyle W. Cayce
                                Summary Calendar                             Clerk


   Ricardo Roque,

                                                           Plaintiff—Appellant,

                                       versus

   Paul Shrode; Jacinta Assava; Pam Pace; Bobby Burns;
   Wanda Oliver; Brandon Feaker; Nancy Edens; L.
   Garner; D. Roden; R. Cox; Nerve Block Technician; FNU
   Foreman; FNU Catoe; Office of the Attorney General
   of Texas,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 6:18-CV-345


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40153         Document: 00516312267              Page: 2   Date Filed: 05/09/2022




                                          No. 20-40153


          Ricardo Roque, Texas prisoner # 1124628, appeals the dismissal of his
   civil rights action asserting that defendants were deliberately indifferent to
   his medical needs in violation of his Eight Amendment rights and that they
   retaliated against him. Roque also raised claims related to disciplinary cases
   that were filed against him and grievances that were not resolved to his
   satisfaction. Roque’s motion for leave to file a supplemental reply brief is
   GRANTED.
          The district court dismissed Roque’s complaint as frivolous under 28
   U.S.C. § 1915A. We review that dismissal for an abuse of discretion. See
   Berry v. Brady, 192 F.3d 504, 507 (5th Cir. 1999). Even if the district court
   erred to the extent that it considered the substantive evidence in the
   Martinez 1 report to resolve disputed issues of fact when dismissing under
   § 1915A, any such error was harmless as we conclude that even accepting
   Roque’s allegations as true, the district court properly dismissed his
   complaint as frivolous. See Berry, 192 F.3d at 507 (stating that this court may
   affirm the district court’s dismissal on any basis supported by the record).
          Regarding Roque’s deliberate indifference claims, the allegations in
   his complaint are best described as a disagreement with the medical
   treatment he received or, at most, allegations that the defendants were
   negligent or committed malpractice. Such conduct does not establish a
   constitutional violation. See Gobert v. Caldwell, 463 F.3d 339, 346 (5th Cir.
   2006). Thus, because these claims lack an arguable basis in law, they are
   frivolous. See Brady, 192 F.3d at 507.
          Roque makes no argument challenging the district court’s
   determination that his retaliation claims and claims related to his disciplinary
   cases and grievances were frivolous. Accordingly, he has abandoned any


          1
              Martinez v. Aaron, 570 F.2d 317 (10th Cir.1978).




                                                2
Case: 20-40153      Document: 00516312267          Page: 3   Date Filed: 05/09/2022




                                    No. 20-40153


   such challenges. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993);
   see also Brinkmann v. Abner, 813 F.2d 744, 748 (5th Cir. 1987). Finally, Roque
   has not shown that the district court erred by denying his request for an
   evidentiary hearing or for the appointment of counsel. See Eason v. Thaler,
   14 F.3d 8, 10 (5th Cir. 1994); see also Ulmer v. Chancellor, 691 F.2d 209, 212-
   13 (5th Cir. 1982).
          Accordingly, the district court’s judgment is AFFIRMED. His
   motions for leave to file a motion for injunctive relief, for leave to file an
   emergency motion, and for the appointment of counsel are DENIED.
          The district court’s dismissal of Roque’s complaint as frivolous
   counts as a strike under 28 U.S.C. § 1915(g). See Coleman v. Tollefson, 575
   U.S. 532, 537-40 (2015). Roque is WARNED that if he accumulates three
   strikes, he may not proceed in forma pauperis in any civil action or appeal
   filed while he is incarcerated or detained in any facility unless he is under
   imminent danger of serious physical injury. See § 1915(g).




                                          3